Citation Nr: 0912874	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-29 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for soft tissue sarcoma 
(leiomyosarcoma) as a result of exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from March 1962 to 
April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and July 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, and a March 2005 rating decision by the 
RO in Augusta, Maine.  

In Haas v. Nicholson, 20 Vet.App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) held, among other things, that the VA 
regulation implementing a statute providing for presumption 
of service connection for herbicide exposure in the case of 
veterans who "served in the Republic of Vietnam" during the 
Vietnam War must be read to include service in the waters 
near the shore of Vietnam, without regard to actual 
visitation or duty on land in the Republic of Vietnam.  VA 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  On April 13, 
2007, the Veterans Court issued an order in Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007) (per curiam order), which 
stayed VA's adjudication of all cases potentially impacted by 
Haas until such time as the Federal Circuit issued a mandate 
in the pending appeal of the Haas decision.  Because the 
record does not contain direct evidence showing that the 
Veteran actually set foot on land in the Republic of Vietnam, 
the instant claim was included in the stay.     

In a 2008 decision, the Federal Circuit overturned the 
Veterans Court, holding that VA reasonably interpreted 38 
U.S.C. § 1116 as requiring service on the landmass of Vietnam 
in order to establish presumptive service connection for 
certain specified diseases.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan 
21, 2009).  As a result, after the Supreme Court declined to 
hear the Haas appeal, the stay in adjudication of claims 
affected by the Veterans Court's holding in Haas was lifted 
on January 22, 2009; the instant claim may therefore now be 
adjudicated.  

After the RO's most recent adjudication of this issue, as 
reported in the August 2006 Statement of the Case (SOC), the 
Veteran perfected his appeal.  In so doing he added 
additional argument and theories, suggesting that he was 
exposed to Agent Orange by way of contaminated air and water.  
The Veteran did not waive consideration of this new 
"evidence" by the agency of original jurisdiction (AOJ).  
Normally, absent a waiver from the veteran, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the AOJ.  Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, as will be seen in the decision below, in order for 
the Veteran's claim to prevail based on presumptive exposure 
to herbicides, the evidence must show that actually set foot 
ashore in the Republic of Vietnam.  Since his new theories 
are merely that, theories unsupported by any proffered 
evidence of specific instances of direct exposure to 
herbicides, a remand for the purpose of having the AOJ 
consider the new argument/theories in the first instance is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


FINDINGS OF FACT

1.  The Veteran did not set foot in the Republic of Vietnam 
during his military service. 

2.  The veteran does not have soft tissue sarcoma 
(leiomyosarcoma) that is related to his military service.    


CONCLUSION OF LAW

The veteran does not have soft tissue sarcoma 
(leiomyosarcoma) that is presumed to be the result of disease 
or injury incurred in active military service.  38 U.S.C.A. 
§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307(a)(6), 3.309(e) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
and December 2004, before the three RO decisions denying this 
claim were issued.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The RO also provided a statement of the case (SOC) reporting 
the results of its review of the issue on appeal and the text 
of the relevant portions of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), since the Veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
Sabonis, supra.  

Regarding VA's duty to assist, the RO obtained and/or 
incorporated into the record the Veteran's service treatment 
record (STR) file (which contains both medical treatment 
records and non-treatment medical records such as reports of 
physical examinations and reports of diagnostic studies, as 
well as administrative documents and dental treatment 
records), and post-service medical records.  The Veteran was 
not afforded a VA medical examination in connection with this 
claim, and, given the facts in evidence, the Board finds that 
none was required.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (examination not required when there is no evidence 
establishing that an event, injury, or disease occurred in 
service).  VA has no duty to inform or assist that was unmet.  

The Veteran was diagnosed with leiomyosarcoma, a soft tissue 
carcinoma, in September 2004.  He contends that his 
leiomyosarcoma was caused by exposure to herbicides while 
serving aboard a ship in the waters off the coast of the 
Republic of Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include soft tissue 
sarcoma, including leiomyosarcoma.  

In general, for service connection to be granted for one of 
these diseases on a presumptive basis due to herbicide 
exposure it must be manifested to a degree of 10 percent or 
more at any time after service.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  Further, VA has long held 
that service on a deep-water naval vessel off the shores of 
Vietnam may not be considered "service in the Republic of 
Vietnam" for purposes of 38 U.S.C. § 101(29)(A).  See 
VAOPGCPREC 27-97 (July 23, 1997).  This is consistent with 
the definition of service in the Republic of Vietnam found at 
38 C.F.R. § 3.307, which includes "service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) (2008) (emphasis 
added).  As noted in the introduction, the Federal Circuit 
has recently held that VA reasonably interpreted 38 U.S.C. § 
1116 as requiring service on the landmass of Vietnam in order 
to establish presumptive service connection for certain 
specified diseases.  Haas, supra.  Presumptive exposure to 
herbicide agents in Vietnam therefore requires having 
actually set foot ashore in Vietnam.  

In sum, in order to establish presumptive service connection 
for those diseases listed in 38 C.F.R. § 3.309(e), it must be 
established that the Veteran actually set foot ashore in 
Vietnam during the specified period beginning on January 9, 
1962, and ending on May 7, 1975.  Here, the evidence does not 
show that the Veteran actually set foot ashore in Vietnam 
during the specified period.  

The record shows that the Veteran served in the Navy aboard a 
ship in the Tonkin Gulf during the specified period, but the 
record does not show, and the Veteran does not claim, that he 
ever set foot ashore in Vietnam.  In his June 2006 notice of 
disagreement (NOD), the Veteran stated that he "was not on 
land" during his January through August 1965 tour in the 
waters offshore Vietnam.  He has suggested in written 
statements that he could have been exposed to windblown 
herbicides while his ship was close to shore, or through 
casual contact with persons who did go ashore, or to 
herbicides that reached the sea from inland waterways that 
subsequently were ingested by him in the course of eating 
fish caught while fishing from his ship or drinking distilled 
seawater aboard ship.  As noted above, however, the 
presumption of exposure only extends to individuals who 
actually set foot ashore in the Republic of Vietnam, and does 
not include exposure to herbicides as he imagines might have 
happened.  Cf.  Sheets v. Derwinski, 2 Vet.App. 512, 515 
(1992) (VA not required to accept every bald assertion made 
by a veteran as to service incurrence or aggravation of a 
disability (citing Wood v. Derwinski, 1 Vet.App. 190 (1991)).  

The Board acknowledges the veteran's contention that his 
diagnosed leiomyosarcoma is related to his service aboard 
ship in the Tonkin Gulf during the Vietnam war.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of this disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the veteran's own assertions as to the etiology 
of his leiomyosarcoma have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's diagnosed leiomyosarcoma is not traceable to 
disease or injury incurred in or aggravated during active 
military service.  


ORDER

Entitlement to service connection for soft tissue sarcoma 
(leiomyosarcoma) as a result of exposure to herbicides is 
denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


